
	

113 HR 5811 IH: Volunteer Emergency Responders Tax Deduction Act
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5811
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. McKinley (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a charitable deduction for the service of
			 volunteer firefighters and emergency medical and rescue personnel.
	
	
		1.Short titleThis Act may be cited as the Volunteer Emergency Responders Tax Deduction Act.
		2.Allowance of charitable deduction for the service of volunteer firefighters and emergency medical
			 and rescue personnel
			(a)In generalSection 170 of the Internal Revenue Code of 1986 is amended by redesignating subsection (p) as
			 subsection (q) and by inserting after subsection (o) the following new
			 subsection:
				
					(p)Service of volunteer firefighters and emergency medical personnel treated as charitable
			 contribution
						(1)In generalEach hour of qualified services rendered by an individual as a bona fide volunteer shall be treated
			 for purposes of this section as a contribution of $20 to the organization
			 to which such services are rendered.
						(2)LimitationNot more than 300 hours of qualified services shall be taken into account under paragraph (1) with
			 respect to any individual for any taxable year.
						(3)DefinitionsFor purposes of this subsection—
							(A)Bona fide volunteerAn individual shall be treated as a bona fide volunteer if the only compensation received by such
			 individual for performing qualified services is in the form of—
								(i)reimbursement for (or a reasonable allowance for) reasonable expenses incurred in the performance
			 of such services, or
								(ii)reasonable benefits (including length of service awards), and fees for such services, customarily
			 paid by eligible employers in connection with the performance of such
			 services by volunteers.
								(B)Qualified servicesThe term qualified services means fire fighting and prevention services, emergency medical services, ambulance services, civil
			 air patrol, and emergency rescue services. Such term shall include all
			 training and training-related activities related to the services described
			 in the preceding sentence which are required or authorized by the
			 organization referred to in paragraph (1).
							(4)VerificationA contribution to which this subsection applies shall be verified in such manner as the Secretary
			 may provide.
						(5)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2015, the $20 amount contained
			 in paragraph (1) shall be increased by an amount equal to—
							(A)such dollar amount, multiplied by
							(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence which is not a multiple of $1 shall be rounded
			 to the nearest multiple of $1..
			(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
